NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/073,089 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on October 16, 2020 and claims priority to US Provisional application 62/916,130 filed October 16, 2019.
Claims 1-19 are pending and all are rejected. Claims 1 and 12 are independent claims.
Objection
Claims 3 and 15 are objected to for what appears to be a typographical error. The claim recites, “determining, based on a current speed of the host vessel, whether a distance between the host vessel and the at least one nearby ship will be less than the defined minimum distance if the host vessel continues to operate on the current navigational route.” The emphasized portion above has no antecedent basis and it appears that “the” should be replaced with “a.” Correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under § 112(b). The term “nearby” in claims 1-5, 8-16 and 19 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As the dependent claims do not cure this deficiency they are rejected similarly. Clarification or correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1, 4, 6-7, 11-12, 15 and 17-19 are rejected under 35 USC. § 103 as being unpatentable over Johnson et al. (“Johnson”), United States Patent Application Publication 2018/0259339, published on Sept. 13, 2018 in view of Poreda, United States Patent Application Publication 2008/0133131 published on June 5, 2008.

As to Claim 1, Johnson teaches: A method for augmented-reality-based marine navigation, the method comprising: 
plotting, by an electronic controller, a navigational route between a current geospatial position of a host vessel and a target destination of the host vessel(Johnson: Fig. 7A, pars. 0136-37, mobile structure  [101] (i.e. host vessel) travels from a current position toward a destination with the route plotted [720]); 
receiving, by the electronic controller from at least one nearby ship, an electronic transmission indicative of a current position of the at least one nearby ship (Johnson: par. 0136-37, data transmitted by a vessel [710] (i.e. nearby ship) may include the position and the predicted navigational route [724])); 
updating, by the electronic controller, the navigational route based at least in part on the electronic transmission received from the at least one nearby ship (Johnson: par. 0136-37, data transmitted by a vessel [710] (i.e. nearby ship) may include the position and the predicted navigational route [724]); and 
displaying on a head-worn augmented reality display device a graphical representation of the updated navigational route and a graphical indication of the current position of the at least one nearby ship (Johnson: par. 0118, a wearable portable imaging device [420] may be worn on a head and gives an augmented reality view display; Fig. 7A is a current view of the route and current position of the nearby ship).  

    PNG
    media_image1.png
    656
    444
    media_image1.png
    Greyscale

Johnson may not explicitly teach: wherein the navigational route is plotted as a series of waypoints. 
Johnson does teach the use of waypoints, either user-created or system-created, but is silent as to whether the navigational route is plotted in such a manner (Johnson: par. 0048). Nishiyama teaches in general, concepts related to an image generating device for route planning and evaluation (Poreda: Abstract). Specifically, Poreda teaches that waypoints may be generated along a navigational route that is being planned (Poreda: par.  0048, waypoint [122, 124] are operator provided for instance along a route). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Johnson device and methods by including computer instructions to allow for the display of waypoints along the route as taught and disclosed by Poreda. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the control of the visualization experience of the user to navigate using a general approach used in maritime route-planning (Poreda: par. 0006).

As to Claim 4, Johnson and Poreda teach the elements of Claim 1.
Johnson further teaches: wherein displaying on the head-worn augmented reality display device the graphical indication of the current position of the at least one nearby ship includes displaying a conformal overlay of the at least one nearby ship on a screen position of the head- worn augmented reality display device corresponding to a relative position of the at least one nearby ship (Johnson: par. 0109, Fig. 3, icons, or other graphical indicators may be used to represent objects).

    PNG
    media_image2.png
    596
    437
    media_image2.png
    Greyscale


As to Claim 6, Johnson and Poreda teach the elements of Claim 1.
Johnson further teaches: determining, by the electronic controller, a geospatial location and orientation of the head-worn augmented reality display device (Johnson: par. 0118, the orientation and location of the wearable portable imaging device may be determined); 
determining a geospatial area corresponding to a field of view of the head-worn augmented reality display device (Johnson: par. 0090, using data from various sensors, a view is fused together, thereby determining the FOV of the display device); 
accessing a navigational chart (Johnson: par. 0113, sonar data may be differentiated with a survey map or other charts); 
identifying, based on the navigational chart, one or more stationary objects within the geospatial area corresponding to the field of view of the head-worn augmented reality display device (Johnson: par. 0092, landmarks may be determined for instance using image, sonar, and/or radar data to locate the landmarks); and 
displaying on the head-worn augmented reality display device a graphical indication of a position of the one or more stationary objects within the geospatial area corresponding to the field of view of the head-worn augmented reality display device (Johnson: Fig. 3, pars. 0111-12, the fused view including the stationary objects are shown in the FOV).  

As to Claim 7, Johnson and Poreda teach the elements of Claim 6.
Johnson further teaches: wherein displaying on the head-worn augmented reality display device the graphical indication of the position of the one or more stationary objects includes displaying on the head-worn augmented reality display device a conformal overlay of the one or more stationary objects at a screen location on the head-worn augmented reality display device corresponding to a relative position of the one or more stationary objects (Johnson: Figs. 3-4, par. 0117, the underwater objects may be may have shading, other colors to distinguish relative distances, or other various characteristics of the objects).

As to Claim 11, Johnson and Poreda teach the elements of Claim 1.
Johnson further teaches: wherein receiving, by the electronic controller from the at least one nearby ship, the electronic transmission indicative of the current position of the at least one nearby ship includes receiving an automatic identification system (AIS) transmission from the at least one nearby ship (Johnson: par. 0136, AIS data may be used to determine the current known position of vessel [710]).  

As to Claim 12, it is rejected for similar reasons as claim 1. Johnson further teaches: a head-worn augmented reality display device including an at least partial transparent display screen configured to display graphical and textual elements visible over a real-world field of view(Johnson: par. 0118, a wearable portable imaging device [420] may be worn on a head and gives an augmented reality view display).

As to Claim 15, it is rejected for similar reasons as claim 4.
As to Claim 17, it is rejected for similar reasons as claim 6.
As to Claim 19, it is rejected for similar reasons as claim 11.

B.
Claims 2-3, 5, 13-14 and 16 are rejected under 35 USC. § 103 as being unpatentable over Johnson et al. (“Johnson”), United States Patent Application Publication 2018/0259339, published on Sept. 13, 2018 in view of Poreda, United States Patent Application Publication 2008/0133131 published on June 5, 2008. and in further view of Patton et al. (“Patton”), United States Patent Application Publication 2019/0286793 published on Sept. 19, 2019.

As to Claim 2, Johnson and Poreda teach the elements of Claim 1.
Poreda further teaches: wherein updating the navigational route includes displaying defined minimum distance between the host vessel and the at least one nearby ship.  (Poreda: pars. 0022, a minimum distance perimeter [114] is shown around each ship).
Johnson and Poreda however may not explicitly teach: wherein updating the navigational route includes adding at least one new intermediate waypoint to the navigational route to maintain a defined minimum distance between the host vessel and the at least one nearby ship.
Patton teaches in general concepts related to facilitating event-based vehicle operation including determining a vehicle route (Patton: Abstract). Specifically, Patton teaches that a navigation route may be modified to maintain a threshold distance within an allowable area (Patton: par. 0113, the threshold distance from the outer boundary of the event zone as noted in Fig. 13). Waypoints may be adjusted accordingly as well (Patton: par. 0113).

    PNG
    media_image3.png
    773
    666
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Johnson-Poreda device and methods by including computer instructions to allow for the adjustment of waypoints along the route per a minimum distance as taught and disclosed by Patton. Such a person would have been motivated to do so with a reasonable expectation of success to automatically avoid areas that may have adverse effects on the vehicle (Patton: par. 0032).

As to Claim 3, Johnson and Poreda teach the elements of Claim 1.
Johnson further teaches: wherein receiving the electronic transmission from the at least one nearby ship further includes receiving an electronic transmission including an indication of a navigational route of the at least one nearby ship and a speed of the at least one nearby ship (Johnson: par. 0136-37, data transmitted by a vessel [710] (i.e. nearby ship) may include the position, bearing and speed as well as the predicted navigational route [724]), the method further comprising: 
determining, by the electronic controller, whether the navigational route of the at least one nearby ship will intersect a current navigational route of the host vessel (Johnson: par. 0138, Fig. 7B, a forecast of the routes and the intersection may be determined); 
determining, based on the indicated speed of the at least one nearby ship, an estimated time when the at least one nearby ship will be positioned within the current navigational route of the host vessel (Johnson: par. 0138-39, future points in time of the travel forecast).
Johnson and Poreda may not explicitly teach: determining, based on a current speed of the host vessel, whether a distance between the host vessel and the at least one nearby ship will be less than the defined minimum distance if the host vessel continues to operate on the current navigational route,
wherein updating the navigational route based at least in part on the electronic transmission received from the at least one nearby ship includes updating the current navigational route in response to determining that the distance between the host vessel and the at least one nearby ship will be less than a defined minimum distance if the host vessel continues to operate on the current navigational route.   
Patton teaches in general concepts related to facilitating event-based vehicle operation including determining a vehicle route (Patton: Abstract). Specifically, Patton teaches that a navigation route may be modified to maintain a threshold distance within an allowable area (Patton: par. 0113, the threshold distance from the outer boundary of the event zone as noted in Fig. 13). Waypoints may be adjusted accordingly as well (Patton: par. 0113).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Johnson-Poreda device and methods by including computer instructions to allow for the adjustment of waypoints and the navigational route route per a minimum distance as taught and disclosed by Patton. Such a person would have been motivated to do so with a reasonable expectation of success to automatically avoid areas that may have adverse effects on the vehicle (Patton: par. 0032).

As to Claim 5, Johnson and Poreda teach the elements of Claim 4.
Johnson further teaches: wherein receiving the electronic transmission from the at least one nearby ship further includes receiving an electronic transmission providing a unique identifier of the at least one nearby ship (Johnson: par. Sensors may take data, such as AIS data (which has identification information of the vessel).
Johnson and Poreda may not explicitly teach: wherein displaying the graphical indication of the current position of the at least one nearby ship includes selecting a predefined conformal overlay shape corresponding to the at least one nearby ship based on the unique identifier.
Patton teaches in general concepts related to facilitating event-based vehicle operation including determining a vehicle route (Patton: Abstract). Specifically, Patton teaches that notifications may be generated of interest in the vicinity of a vehicle interaction region (Patton: par. 0114). The notification may identify vehicles in a geographic location (Patton: par. 0116, the vehicles that may be in a geographic, interaction, or overlapping region within a period of time, etc.). Graphical indicators of event of interest, and vehicles may be given (Patton: Figs. 20-21, the second vehicle has a specific graphical indicator overlaid).

    PNG
    media_image4.png
    827
    623
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Johnson-Poreda device and methods by including computer instructions to allow for the use of geographic indicators overlaid in the map view as taught and disclosed by Patton. Such a person would have been motivated to do so with a reasonable expectation of success to readily identify the other vessels nearby.

As to Claim 13, it is rejected for similar reasons as claim 2.
As to Claim 14, it is rejected for similar reasons as claim 3.
As to Claim 16, it is rejected for similar reasons as claim 5.

C.
Claims 8-10, 14 and 18 are rejected under 35 USC. § 103 as being unpatentable over Johnson et al. (“Johnson”), United States Patent Application Publication 2018/0259339, published on Sept. 13, 2018 in view of Poreda, United States Patent Application Publication 2008/0133131 published on June 5, 2008. and in further view of Katz et al. (“Katz”), United States Patent Application Publication 2014/0361988 published on Dec. 11, 2014.

As to Claim 8, Johnson and Poreda teach the elements of Claim 1.
Johnson and Poreda may not explicitly teach: receiving, by the electronic controller, a user input selecting a graphical indication of a first nearby ship displayed on the head-worn augmented reality display device; and 
displaying, in response to the user input selection, additional textual information relating to the first nearby ship, wherein the displayed additional textual information includes additional information communicated by the first nearby ship through the electronic transmission.  
Katz teaches in general concepts related to augmented reality interactions (Katz: Abstract). Specifically, Katz teaches that a user is able to select an item in an augmented reality space and have textual information be displayed  (Katz: Fig. 4c, par. 0089, when the user points to the billboard [14] visual data is displayed [21]).

    PNG
    media_image5.png
    314
    625
    media_image5.png
    Greyscale
 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Johnson-Poreda device by including computer instructions to allow for the display of the transmitted ship data in response to user interaction as taught and disclosed by Katz. Such a person would have been motivated to do so with a reasonable expectation of success to allow for enjoying the augmented reality experience (Katz: par. 0014, AR has found its place in navigational applications).

As to Claim 9, Johnson, Poreda and Katz teach the elements of Claim 8.
Katz further teaches: wherein receiving the user input selecting the graphical indication of the first nearby ship displayed on the head-worn augmented reality display device includes receiving at least one selected from a group consisting of a speech input command detected by a microphone, a gaze direction command, and a hand gesture command detected by a camera (Katz: par. 0038, a hand gesture may be detected using a image sensor (i.e. a camera)).  

As to Claim 10, Johnson, Poreda and Katz teach the elements of Claim 8.
Johnson, Poreda and Katz may not explicitly teach: wherein the additional textual information displayed includes at least one selected from a group consisting of a unique identifier of the first nearby ship, an indication of the current position of the first nearby ship, a current speed of the first nearby ship, and a current direction of movement of the first nearby ship.
Johnson does teach however that the nearby ship’s information includes the identifier of the ship, position, speed and direction (Johnson: par. 0137, the information is communicated from vessel [710]). Katz also teaches that the text information displayed may be visual data that is related to the object (Katz: par. 0089 visual data [21]).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have further modified the Johnson-Poreda-Katz device by including computer instructions to allow for the display of the transmitted ship data in response to user interaction as taught and disclosed by Katz. Such a person would have been motivated to do so with a reasonable expectation of success to allow for enjoying the augmented reality experience (Katz: par. 0014, AR has found its place in navigational applications).

As to Claim 14, it is rejected for similar reasons as claim 4.
As to Claim 18, it is rejected for similar reasons as claims 9 and 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishiyama, United States Patent Application Publication 2021/0009240 (Jan. 14, 2021) (describing waypoint creation in navigation).
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/            Primary Examiner, Art Unit 2174